                                          Case 3:21-cv-01193-EMC Document 12 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE VILLESCAS,                                       Case No. 21-cv-01193-EMC
                                   8                     Plaintiff.
                                                                                                ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On February 18, 2021, the Court received a letter from Plaintiff addressed to “Armstrong

                                  15   Case Judges & Attorneys.” Docket No. 1. That same day, the Clerk of the Court sent Plaintiff a

                                  16   notice that, if Plaintiff wished to pursue a civil rights action, Plaintiff needed to file a complaint on

                                  17   the Court’s form no later than March 18, 2021. See Docket No. 2.

                                  18           On March 22, 2021, the Court received Plaintiff’s request for an extension of time to file

                                  19   his complaint. See Docket No. 5. The Court granted Plaintiff’s request, and gave Plaintiff until

                                  20   June 11, 2021, to file his complaint. See Docket No. 8.

                                  21           On May 21, 2021, the Court received Plaintiff’s second request for an extension of time to

                                  22   file his complaint. See Docket No. 9. The Court granted Plaintiff’s second request, and gave

                                  23   Plaintiff until July 16, 2021, to file his complaint. See Docket No. 10. The Court cautioned

                                  24   Plaintiff that “[f]ailure to [file his complaint by this second deadline] will result in the dismissal of the

                                  25   action.” Id. (emphasis added).

                                  26           On July 16, 2021, the Court received a third request for an extension of time from Plaintiff.

                                  27   See Docket No. 11. Plaintiff asked the Court to grant him until August 16, 2021, to file his complaint.

                                  28   See id. To date, Plaintiff still has not filed his complaint. See generally, Docket.
                                          Case 3:21-cv-01193-EMC Document 12 Filed 08/23/21 Page 2 of 2




                                   1           Because Plaintiff still has failed to file a complaint, despite two extensions of time and a

                                   2   caution that his action would be dismissed in the event that he failed to file, this action is

                                   3   DISMISSED for failure to prosecute. The Clerk shall enter Judgment and close the file.

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: August 23, 2021

                                   8

                                   9                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  10                                                        United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
